 


114 HR 276 IH: Immigration Compliance Enforcement (ICE) Act
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 276 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2015 
Mrs. Black introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the Secretary of Homeland Security from using Federal funds for the position of Public Advocate, or the position of Deputy Assistant Director of Custody Programs and Community Outreach, within U.S. Immigration and Customs Enforcement, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Immigration Compliance Enforcement (ICE) Act. 2.Prohibited uses of fundsNone of the funds made available by any Federal law may be used to provide funding for— 
(1)the position of Public Advocate within U.S. Immigration and Customs Enforcement; (2)the position of Deputy Assistant Director of Custody Programs and Community Outreach within U.S. Immigration and Customs Enforcement; or 
(3)any other position within U.S. Customs and Immigration Enforcement the functions of which are substantially similar to those which were assigned to the position of— (A)Public Advocate within U.S. Immigration and Customs Enforcement; or 
(B)Deputy Assistant Director of Custody Programs and Community Outreach within U.S. Immigration and Customs Enforcement.  